Citation Nr: 0510459	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  02-15 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to service connection for skin disease, 
claimed as a residual of exposure to ionizing radiation.

2.  Entitlement to service connection for bone disease, 
claimed as a residual of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to June 
1956.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefits sought on 
appeal.

The claims were previously before the Board in January 2003.  
The Board undertook additional development pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2)(2003).  During 
the pendency of the appeal, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs) (hereinafter "DAV"), 327 
F.3d 1339 (Fed. Cir. 2003.  

The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, was inconsistent with 38 U.S.C.A. § 7104(a), 
because 38 C.F.R. § 19.9(a)(2), denied appellants "one 
review on appeal to the Secretary" when the Board considered 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.  In light of this decision, in November 2003, the 
Board remanded the veteran's claims for development and 
adjudication at the AOJ level.  The claims have been returned 
to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The veteran has filed claims of entitlement to service 
connection for skin and bone disease, claimed as residuals of 
exposure to ionizing radiation.  A preliminary review of the 
record reveals the matters are not ripe for appellate 
disposition.

These claims must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence the claimant is 
to provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In this case, the record shows that the RO did not provide 
the veteran with a VCAA notice letter, and this law's 
requirements, particularly VA's obligation to inform the 
claimant which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).  

Absent notice of the VCAA, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The CAVC has repeatedly vacated Board 
decisions where the VCAA notice sent to the claimant failed 
to specify who was responsible for obtaining relevant 
evidence or information as to the claims that were subject to 
the appealed Board decision.  See e.g. Quartuccio, supra; 
Charles v. Principi, 16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  As the Board cannot rectify this deficiency on its 
own, see DAV, 327 F.3d 1339 (Fed. Cir. 2003), this matter 
must be remanded for further development.

The RO, in pertinent part, denied the claims on the basis 
that there was no evidence of in-service ionizing radiation 
exposure. Additional pertinent evidence has been associated 
with the claims folder.  Specifically, in January 2005, the 
Defense Threat Reduction Agency (DTRA), confirmed that the 
veteran participated in Operation TEAPOT, conducted at the 
Nevada Test Site in 1955.  A February 2005 Radiation Exposure 
History from the Department of Energy, National Nuclear 
Security Administration, revealed that the veteran was 
exposed to radiation in 1955 at the Nevada Test Site in the 
following doses: 590 whole body gamma MREM and 63 whole body 
neutron MREM.  His total whole body dose in 1955 was 653.

As noted above the veteran has based his claims for "skin 
and bone disease" on exposure to ionizing radiation.  
Service medical records indicate the veteran was treated for 
warts on his face and neck. Post service the veteran has been 
treated for body pain, a right knee Baker's cyst, chronic 
arthritis found to be possibly related to past radiation 
exposure, and actinic keratosis lesions on his temple and 
forearm.  The veteran has indicated that various VA treatment 
providers told him that his bone problems, i.e. multiple 
joint pain and arthritis, were related to his radiation 
exposure.

In the determination of a claim for service connection based 
upon ionizing radiation exposure under 38 C.F.R. § 3.311, at 
a minimum, the following threshold elements must be met: (1) 
established presence of a radiogenic disease; (2) the 
claimant must have had service; (3) the disease may not be 
one covered as presumptively service connected under §§ 3.307 
or 3.309 and manifested within the applicable presumptive 
period of § 3.311(b)(5); (4) the claimant must contend the 
radiogenic disease was the result of exposure to ionizing 
radiation, and (5) there is a positive dose estimate. Hilkert 
v. West, 12 Vet. App. 145, 147, 151 (1999) (en banc), see 
also Wandel v. West, 11 Vet. App. 200, 205-06 (1998).

A radiation-exposed veteran is one who participated in a 
radiation risk activity. Radiation risk activity includes on 
site participation in an atmospheric nuclear test. The tests 
conducted by the United States include Operation TEAPOT.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

First, a VA examination is necessary to determine whether the 
veteran has a "radiogenic disease." 38 U.S.C.A. § 5103A(d).  
For purposes of 38 C.F.R. § 3.311, the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following: (i) All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
(ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; 
(v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer; and (xxiv) Any other cancer. 

If it is determined that the veteran was (a) exposed to 
ionizing radiation as a test participant, (b) subsequently 
developed a radiogenic disease; and (c) initially manifested 
bone cancer within 30 years after exposure; leukemia at any 
time after exposure; posterior subcapsular cataracts 6 months 
or more after exposure; or other diseases specified in 
paragraph (b)(2) 5 years or more after exposure, the claim 
shall be referred to the Under Secretary for Benefits for 
further consideration in accordance with paragraph (c) of 
this section. 38 C.F.R. § 3.311(b)(1), (5).  Any opinion from 
the VA Under Secretary for Benefits, or designee of the VA 
Under Secretary for Benefits, of no reasonable possibility 
that a claimed disability was caused by in-service exposure, 
if so concluded, must be thoroughly explained and provide 
adequate rationale for any conclusion or conclusions reached.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent, as detailed below.  

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claims of service connection for skin and 
bone disease, as residuals of exposure to 
ionizing radiation, and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  He 
should be specifically asked to submit 
any evidence in his possession that 
pertains to the claims.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for skin and bone disease 
since service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information 
received should be associated with the 
claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2).

5.  The VBA AMC should arrange for a VA 
examination of the veteran, to include on 
a fee basis if necessary, for the purpose 
of ascertaining the presence, nature, and 
etiology of any skin and/or bone 
disease(s).  

The claims file must be made available to 
and pertinent documents therein reviewed 
by the examiner in connection with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review and pertinent documents therein 
were reviewed in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

The examiner is asked to render an 
opinion as to whether the veteran 
currently has a skin and/or bone disease 
and if so, whether any currently 
diagnosed skin and/or bone disease is/are 
at least as likely as not (50% or 
greater) related to the veteran's 
military service on any basis, to include 
as due to exposure to ionizing radiation.

The examiner should state whether any 
currently diagnosed disorder(s) of the 
skin and/or bones is/are considered a 
"radiogenic disease." For purposes of      
38 C.F.R. § 3.311, the term "radiogenic 
disease" means a disease that may be 
induced by ionizing radiation and shall 
include the following: (i) All forms of 
leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid 
cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; 
(x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland 
cancer; (xv) Multiple myeloma; (xvi) 
Posterior subcapsular cataracts; (xvii) 
Non- malignant thyroid nodular disease; 
(xviii) Ovarian cancer; (xix) Parathyroid 
adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of 
the rectum; (xxii) Lymphomas other than 
Hodgkin's disease; (xxiii) Prostate 
cancer; and (xxiv) Any other cancer. 

6.  Thereafter, if necessary, VBA AMC 
shall refer the veteran's claims to the 
Under Secretary for Benefits for further 
consideration in accordance with 
paragraph 38 C.F.R.   § 3.311(c).  Any 
opinion from the VA Under Secretary for 
Benefits, or designee of the VA Under 
Secretary for Benefits, of no reasonable 
possibility that a claimed disability was 
caused by in-service exposure, if so 
concluded, must be thoroughly explained 
and provide adequate rationale for any 
conclusion or conclusions reached.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  Once the foregoing has been 
completed, VBA AMC should readjudicate 
the veteran's claims of entitlement to 
service connection for skin and bone 
disease claimed as residuals of exposure 
to ionizing radiation.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until the VBA AMC notifies him.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


